DETAILED ACTION

Response to Amendment

	Amendments and response received 03/22/2021 have been entered. Claims 1-11 and 21-25 are currently pending in this application. Claims 1, 5, 8, 10, 11 and 21 have been amended and claims 23-25 newly added by this amendment. Amendments and response are addressed hereinbelow.
 
Claim Interpretation

	In light of the amendment to the claimed subject matter providing a processor coupled to a memory for executing instructions stored thereon, the functional units find tangible structure.

Claim Rejections - 35 USC § 112

	In light of the amendments to the claims correcting claim dependency, the examiner hereby withdraws the previous grounds of rejection.

Allowable Subject Matter

Claims 1-11 and 21-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches an information processing system comprising a device, a client and a managing unit wherein the managing unit is configured to manage user information of a user who has used the scan function to obtain the scan data during logging in to the device corresponding to an identifier and the client includes a first transmission unit configured to transmit user information of a user who has logged in to the application of the client, to the device, a second acquisition unit configured to acquire from the device the identifier corresponding to the user information, wherein the identifier and the user information are managed by the managing unit, a second transmission unit configured to transmit the identifier acquired by the second acquisition unit to the document management system, and a providing unit configured to provide information indicating that the scan data identified by the identifier transmitted by the second transmission unit is registered in the document management system.
The closest prior art, Tadashi Hagiuda et al (US 20050257126 Al), teaches an information processing system which uploads documents to a document server in accordance with an email address and being printed in accordance with an output request from an owner of the email address. Identification information for the uploaded document is generated by the management server. A mobile terminal, MFP and document server comprise the document management system wherein the user is able to initiate printing of the document by using the mobile terminal to request printing of a document by communicating identification information with one another. The prior art fails to disclose the PC transmitting information to the MFP of a user who logged in to the PC application and acquiring from the MFP identifier information of user information wherein the identifier and user information are managed by a managing unit. The PC of the prior art further fails to teach transmitting the identifier obtained from the MFP to the managing server and the system providing information indicating that the scan data identified by the identifier is registered in the document management system.
Naoya Kakutani (US 20140233053 Al) discloses an authentication method in which a user logs in to a terminal device to communicate with a printing device to send password-added print jobs. The user name and password of the log in user is also transmitted to the MFP for security. The prior art fails to introduce the management server for managing the information between the terminal and MFP and further fails to provide the MFP with identifier information to transmit to the terminal PC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
March 27, 2021